Pee Cueiam,
Under the written contract plaintiff was required to furnish “all lumber, mill work, stair material and porches required for the erection and construction of sixty houses, as set forth in schedule F, for the sum of $18,900.” Plaintiff claimed to recover extra compensation' (1) for spandrels and closet doors under the stairs; (2) for alterations of the porches; (8) for the segment heads required for the front windows; and (4) for the sides and ends of kitchen dressers. Defendants contended that these items were all included in the contract. Schedule F called for “ 1 dresser, front doors and drawers,” “ 1 pair oak stairs Y. P. treads and risers and 1 front porch for each house.” Evidence was offered as to the trade meaning of the terms used and it was sufficient to justify the jury in finding that the materials charged for were not included in the contract as construed in the trade. The other items of claim were for alterations in the specifications. It is conceded that they were made. -The learned trial judge, committed no error in submitting these questions to the jury. The amounts due were necessarily for them. The agreement as to liens was for liens “filed under this contract,” and for labor or material mentioned in said schedule F. The provisions of this agreement do not apply here as the jury has found that the items covered by plaintiff’s claim were not included in the contract.
Upon a careful examination of the evidence and rulings in the case we are not convinced that the court below erred in the admission or rejection of testimony, or in the rulings complained of.
Judgment affirmed.